Exhibit 10.1
Termination Agreement
between
Neurobiological Technologies, Inc.
2000 Powell Street, Suite 800
Emeryville, California 94608
USA
(hereinafter called “NTI”)
and
Nordmark Arzneimittel GmbH & Co. KG
Pinnauallee 4
25436 Uetersen
Germany
(hereinafter called “Nordmark”)
(NTI and Nordmark are individually referred to as “Party”
and collectively as “Parties”)

 

 



--------------------------------------------------------------------------------



 



Preamble

1.  
Whereas, the Parties have entered into a Cooperation and Supply Agreement on
March 1, 2005 relating to the performance of certain services by Nordmark for
NTI, the manufacture of the active pharmaceutical ingredient Ancrod, derived
from the raw venom of the Malayan pit viper, and the supply of Ancrod to NTI.

2.  
Whereas, the Parties have entered into an additional Agreement on the
Establishment of a Snake Farm and Purification Unit on January 18, 2006 and into
an Amendment to the Snake Farm Agreement on July 5, 2006.

3.  
Whereas, NTI initiated clinical trials with an investigational medicinal product
containing Ancrod as the active pharmaceutical ingredient.

4.  
Whereas, following an interim analysis, NTI has discontinued the clinical trials
due to lack of therapeutic efficacy.

5.  
Whereas, Nordmark has erected on its premises a snake farm now containing
approximately one thousand (1,000) Malayan pit vipers and a purification unit.

6.  
Whereas, the Parties have come to the conclusion that now it is in the best
interest of both Parties to agree on the termination of the existing agreements
and to terminate their existing contractual relationships under the conditions
laid down in this Termination Agreement.

 

 



--------------------------------------------------------------------------------



 



Now, therefore, the Parties agree as follows
Art. 1
Termination of Agreements

1.1  
The Cooperation and Supply Agreement of March 1, 2005 (the “Cooperation
Agreement”) and the Agreement on the Establishment of a Snake Farm and
Purification Unit of January 18, 2006, including its Amendment of July 5, 2006,
(the “Snake Farm Agreement”, and, together with the Cooperation Agreement, the
“Agreements”), are hereby terminated and shall be of no further effect as of
April 30, 2009, subject to the fulfillment by each Party of its obligations in
this Termination Agreement.

1.2  
Any capitalized terms not defined and used herein shall have the meanings given
such terms in either the Cooperation Agreement or the Snake Farm Agreement.

Art. 2
Transfer of Property

2.1  
Subject to Art. 2.2, the right, title and interest in and to all property under
the Agreements that is owned by NTI, including all snakes, the purification unit
and the related equipment is hereby transferred to Nordmark.

2.2  
Nordmark acknowledges that, pursuant to that certain Exclusive License Agreement
between Abbott Laboratories and Empire Pharmaceuticals, Inc. dated March 29,
2002, as amended, NTI (as successor to Empire Pharmaceuticals, Inc.), has
assigned its rights to certain materials, including raw venom, dried venom and
API, and information regarding Ancrod, and is required to deliver such materials
and information to Abbott Laboratories. Nordmark hereby agrees to comply with
the reasonable requests of NTI or Abbott for the transfer of such materials and
information to any location specified by NTI or Abbott, at NTI’s expense.

 

 



--------------------------------------------------------------------------------



 



Art. 3
Waivers of Rights and Payments

3.1  
Subject to the final payment set forth in Art. 4 (and NTI reimbursing Nordmark
for its direct expenses incurred to transfer materials to Abbott per Art. 2.2),
Nordmark hereby waives its rights to any additional payments from NTI for any
services provided under the Agreements or for any past, present or future costs
or expenses.

3.2  
NTI hereby waives its rights to any payments from Nordmark under the Agreements,
including without limitation under Article 6.4 of the Snake Farm Agreement.

Art. 4
Final payment

4.1  
In compliance with Article 6.3 of the Snake Farm Agreement, NTI acknowledges
that it owes Nordmark a Contingent Additional Consideration Payment based on
certain costs of the Ancrod Facilities.

4.2  
NTI undertakes to pay Nordmark in fulfilment of its obligations under
Article 6.3 of the Snake Farm Agreement, as well as in fulfilment of all other
contractual obligations under the Agreements, a final payment amount of €
2.123.533,70.

4.3  
The final payment amount is due to a bank account specified in writing by
Nordmark within 20 bank days after the signing of this Agreement by both
Parties.

Art. 5
Mutual Release

5.1  
Under the condition that NTI has paid the amount mentioned in Art. 4, Nordmark
hereby waives any rights and declares not to have any further claims against NTI
arising from the Cooperation Agreement and from the Snake Farm Agreement, be
they known or unknown or whether they relate to the past, the present or the
future, and Nordmark, on behalf of itself and its assigns and successors, hereby
voluntarily releases and forever discharges NTI and its assigns and successors
from any and all such claims, demands, debts, damages and liabilities.

 

 



--------------------------------------------------------------------------------



 



5.2  
NTI hereby waives any rights and declares to have no claims against Nordmark
whatsoever arising from the Cooperation Agreement and from the Snake Farm
Agreement, be they known or unknown or whether they relate to the past, the
present or the future, and NTI, on behalf of itself, and its assigns and
successors, hereby voluntarily releases and forever discharges Nordmark and its
assigns and successors from any and all such claims, demands, debts, damages and
liabilities.

Art. 6
Final Provisions

6.1  
Neither Party may transfer its rights or duties under this agreement to any
third Party without written approval of the other Party, except that either
Party may assign this Termination Agreement in connection with the transfer or
sale of all or substantially all of its assets or business to which this
Termination Agreement relates, or in the event of a merger or consolidation of a
Party with another company, an acquisition by another company, or a sale to
another company.

6.2  
Should one or more provisions of this Termination Agreement be or become
ineffective the remaining provisions of this Termination Agreement shall remain
in full force and effect.

6.3  
This Termination Agreement embodies the entire understanding of the Parties
pertaining to this Termination Agreement. There are no promises, claims,
conditions or obligations expressed orally or in writing or implied other than
those contained herein.

6.4  
This Agreement shall be construed in accordance with and governed by the laws of
Germany.

 

 



--------------------------------------------------------------------------------



 



6.5  
The Parties undertake to amicably solve any dispute between them arising from
this Termination Agreement or concerning its validity. If they fail to do so,
then either Party may request that such dispute be resolved by arbitration
pursuant to the applicable Rules of Conciliation and Arbitration of the
International Chamber of Commerce.

6.6  
Place of Arbitration shall be New York City, New York.

             
Emeryville, May 4, 2009
      Uetersen, April 30, 2009    
 
           
Neurobiological Technologies, Inc.
      Nordmark Arzneimittel GmbH & Co. KG    
 
           
/s/ Matthew M. Loar
      /s/ Franz Empl    
Vice President and Chief Financial Officer
      President and Chief Financial Officer    

 

 